DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 2/20/2020 and reviewed by the Examiner.
Information Disclosure Statement
The information disclosure statement filed 2/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “401” has been used to designate both the overall rib system shown in figure 8 and one of the elements in the rib.  
The drawings are objected to because in figure 2B there is a element 111 that is in the figure but not attached to any of the lines pointing to the components of the system.  In figure 6A there is a second element 160 that is surrounded by question marks, this should be replaced with the corrected element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 85, the winglet is referred to as element 152 while in paragraph 86 the winglet is referred to as element 155, these numberings are accurately reflected in the drawings, but the examiner believes that these winglets are the same elements and should be represented with the same element, if these are intended to be separate winglets then no action is required..  
Appropriate correction is required.
Claim Objections
Claim 1-20 are objected to because of the following informalities:  
All of the claims use terms such as “leadingedge-leaf”, and “le-hollow-pin”, while the examiner believes that the scope of these limitations is clear, the examiner does believe that these terms should be rewritten in a more standard format to that helps to eliminate any possible ambiguity in the scope of the terms.  For instance “leadingedge-leaf” should be rewritten as “leading edge leaf”.
Claim 1 states “a leadingedge-leaf connected to the le-hollow-pin providing the leadingedge-leaf having 1-degree of rotational freedom around the le-hollow- pin”, the examiner believes that his should be “a leadingedge-leaf (114) connected to the le-hollow-pin providing the leadingedge-leaf with 1-degree of rotational freedom around the le-hollow- pin”. 
Claim 2 states “a trailingedge-leaf connected to the te-hollow-pin providing the trailingedge-leaf having 1-degree of rotational freedom around the te-hollow- pin”, the examiner believes that his should be “a trailingedge -leaf (114) connected to the te-hollow-pin providing the trailingedge -leaf with 1-degree of rotational freedom around the te-hollow- pin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10, 12, 13, and 15-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Due to the large amount of indefinite language used in these claims, only the 112b issues present in claims 1-6 are explicitly outlined below.  Claims 7-10, 12, 13, and 15-20 all feature similar 112b issues that should rectified in kind.
Claims 1, and, 2 recites the limitation " the aircraft" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tilt-actuator's pin" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the rotatable, double armature of the tilt-rotary-sensor" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the rotatable, double armature of the tilt-rotary-sensor" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, is drawn to the trailingedge-wingleaf, and the trailingedge-leaf, but currently depends on claim 1 which has not introduced either of these elements which are instead introduced in claim 2 and there is a lack of antecedent basis for these terms.  Changing the dependency from claim 1 to claim 2 would result in the claim being identical to claim 8.
Claim 6 recites the limitation " the profile shape" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the lower surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 states “a front-pylon with the profile shape of a guide vane”, it is not clear to the examiner what the exact shape of the front pylon is because guide vanes can come in a variety of shapes.
Claims 11, and 14 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) in view of Schmittle (US #5,941,478).
Regarding claim 1, Quenzler teaches a tandem-tiltrotor apparatus, comprising: a right-wing (27); a front-wingleaf connected and fixed with no degrees of freedom to the right-wing (27, and 32 as seen in figure 11); a le-pin (38) extending substantially in an inboard-outboard direction of the aircraft and connected to the front-wingleaf (38 as seen in figure 11); and a leadingedge-leaf (35) connected to the le-pin (35, and 38 as seen in figure 11) providing the leadingedge-leaf having 1-degree of rotational freedom around the le-pin (35, and 38 as seen in figure 19).  But, Quenzler does not teach that the pin is hollow.
However, Schmittle does teach that the pin (142) is hollow (142 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin be hollow because Quenzler and Schmittle are both aircrafts with rotatable members.  The motivation for having the pin be hollow is that it can help to save weight.
Regarding claim 2, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 1; further comprising of: a trailingedge-wingleaf (32 as seen in figure 11 of Quenzler) connected to the right-wing (27, and 32 as seen in figure 11 of Quenzler); a te-pin (38 of Quenzler) extending substantially in an inboard-outboard direction of the aircraft (38 as seen in figure 11 of Quenzler), connected to the trailingedge-wingleaf (32, and 38 as seen in figure 11 of Quenzler); and a trailingedge-leaf (36 of Quenzler) connected to the te-pin (36, and 38 as seen in figure 11 of Quenzler) providing the trailingedge-leaf having 1-degree of rotational freedom around the te-pin (36,, and 38 as seen in figure 19 of Quenzler).  But, Quenzler does not teach that the pin is hollow.
However, Schmittle does teach that the pin (142) is hollow (142 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin be hollow because Quenzler and Schmittle are both aircrafts with rotatable members.  The motivation for having the pin be hollow is that it can help to save weight.
Regarding claim 3, Quenzler as modified by Schmittle does teach the tandem-tiltrotor apparatus of claim 1; further comprising of: a tilt-actuator body (76’ of Quenzler) connected to the right-wing (27, and 76’ as seen in figure 19 of Quenzler), and the tilt-actuator's pin (81 of Quenzler) connected to the leadingedge-leaf (35, and 81 as seen in figure 19 of Quenzler). 
Regarding claim 7, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 2; further comprising of: a tilt-actuator body (76’ of Quenzler) connected and fixed to the right-wing (27, and 76’ as seen in figure 19 of Quenzler), the tilt- actuator's pin (81 of Quenzler) connected to the leadingedge-leaf (35, and 81 as seen in figure 19 of Quenzler).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Schmittle (US #5,941,478) as applied to claims 1, and 2 above, and further in view of Apkarian (PGPub #2017/0233069).
Regarding claim 4, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 1; but does not teach Solstin PLLCDocket: 202USa tilt-rotary-sensor body connected to the front-wingleaf and the rotatable, double armature of the tilt-rotary-sensor connected to the leadingedge-leaf.  However, Apkarian does teach a tilt-rotary-sensor body connected to the front-wingleaf (104, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15) and the rotatable, double armature of the tilt-rotary-sensor connected to the leadingedge-leaf (132, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a double armature tilt rotary sensor coupled to the front wing leaf and the leading edge leaf because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a double armature tilt rotary sensor coupled to the front wing leaf and the leading edge leaf is that it allows the system to determine the position of the rotors.
Regarding claim 5, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 1; but does not teach a tilt-rotary-sensor body connected to the trailingedge-wingleaf and the rotatable, double armature of the tilt-rotary-sensor connected to the trailingedge-leaf.  However, Apkarian does teach a tilt-rotary-sensor body connected to the trailingedge-wingleaf (104, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15) and the rotatable, double armature of the tilt-rotary-sensor connected to the trailingedge-leaf (132, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a double armature tilt rotary sensor coupled to the trailing wing leaf and the trailing edge leaf because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a double armature tilt rotary sensor coupled to the trailing wing leaf and the trailing edge leaf is that it allows the system to determine the position of the rotors.
Regarding claim 8, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 2; but does not teach a tilt-rotary-sensor body connected to the trailingedge-wingleaf and the rotatable, double armature of the tilt-rotary-sensor connected to the trailingedge-leaf.  However, Apkarian does teach a tilt-rotary-sensor body connected to the trailingedge-wingleaf (104, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15) and the rotatable, double armature of the tilt-rotary-sensor connected to the trailingedge-leaf (132, and 1008 as seen in figure 42, and Paragraph 164, lines 1-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a double armature tilt rotary sensor coupled to the trailing wing leaf and the trailing edge leaf because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a double armature tilt rotary sensor coupled to the trailing wing leaf and the trailing edge leaf is that it allows the system to determine the position of the rotors.
Claims 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Schmittle (US #5,941,478) as applied to claims 1, and 2 above, and further in view of Hesselbarth (US #9,643,720).
Regarding claim 6, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 1; but does not teach a front-pylon with the profile shape of a guide vane connected at the end of the front-pylon to the lower surface of the leadingedge-leaf.  However, Hesselbarth does teach a front-pylon (7) with the profile shape of a guide vane connected at the end of the front-pylon to the lower surface of the leadingedge-leaf (7, and 16 as seen in figures 2, and 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a front pylon with a guide vane shape attached to the leading edge leaf because Quenzler and Hesselbarth are both aircraft with leading and trailing edge rotatable rotors.  The motivation for having a front pylon with a guide vane shape attached to the leading edge leaf is that it helps to ensure that there is adequate clearance between the rotor and the wing when the rotor rotates.
Regarding claim 9, Quenzler as modified by Schmittle teaches the tandem-tiltrotor apparatus of claim 2; but does not teach an aft-pylon with the profile shape of a guide vane connected at an end of the aft-pylon to the upper surface of the trailingedge-leaf.  However, Hesselbarth does teach an aft-pylon (7) with the profile shape of a guide vane connected at an end of the aft-pylon to the upper surface of the trailingedge-leaf (7, and 16 as seen in figures 2, and 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an aft pylon with a guide vane shape attached to the trailing edge leaf because Quenzler and Hesselbarth are both aircraft with leading and trailing edge rotatable rotors.  The motivation for having an aft pylon with a guide vane shape attached to the trailing edge leaf is that it helps to ensure that there is adequate clearance between the rotor and the wing when the rotor rotates.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) in view of Schmittle (US #5,941,478), and Arlton et al. (WO 2014/025444).
Regarding claim 10, Quenzler teaches a tandem-tiltrotor power apparatus, comprising: a right-wing (27); Solstin PLLCDocket: 202USa front-wingleaf connected and fixed with no degrees of freedom to the right-wing (27, and 32 as seen in figure 11); a le-pin (38) extending substantially in an inboard-outboard direction of the aircraft, connected to the front-wingleaf (38 as seen in figure 11), a leadingedge-leaf (35) connected to the le-pin (35, and 38 as seen in figure 11) providing the leadingedge-leaf to have 1-degree of rotational freedom around the le-pin (35, and 38 as seen in figure 19). But, Quenzler does not teach that the pin is hollow, and a wire harness passing through the le-hollow-pin.
However, Schmittle does teach that the pin (142) is hollow (142 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin be hollow because Quenzler and Schmittle are both aircrafts with rotatable members.  The motivation for having the pin be hollow is that it can help to save weight.  But, Schmittle does not teach a wire harness passing through the le-hollow-pin.
However, Arlton does teach a wire harness passing through the le-hollow-pin (Paragraph 97, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wires pass through the pin because Quenzler and Arlton are both aircrafts propulsion systems that rotate relative to a fixed rod.  The motivation for having wires pass through the pin is that it helps to protect the wires while allowing them to deliver power to the rotors.
Regarding claim 11, Quenzler as modified by Schmittle and Arlton teaches the tandem-tiltrotor power apparatus of claim 10; but Quenzler does not teach a power cable passing through the le-hollow-pin.  However, Arlton does teach a power cable passing through the le-hollow-pin (Paragraph 97, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have power cables pass through the pin because Quenzler and Arlton are both aircrafts propulsion systems that rotate relative to a fixed rod.  The motivation for having power cables pass through the pin is that it helps to protect the wires while allowing them to deliver power to the rotors.
Regarding claim 12, Quenzler as modified by Schmittle and Arlton teaches the tandem-tiltrotor power apparatus of claim 10; further comprising of: a tilt-actuator (81 of Quenzler) connected to the leadingedge-leaf (35, and 81 as seen in figure 19 of Quenzler) and the tilt-actuator body (76’ of Quenzler) connected to the right-wing (27, and 76’ as seen in figure 19 of Quenzler).
Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Schmittle (US #5,941,478), and Arlton et al. (WO 2014/025444) as applied to claim 10 above, and further in view of Girard (US #3,273,827).
Regarding claim 13, Quenzler as modified by Schmittle and Arlton teaches the tandem-tiltrotor power apparatus of claim 10; but does not teach a gear reducer connected to the tilt-actuator; and a right tilt-motor connected to the gear reducer.  However, Girard does teach a gear reducer (44, and 46) connected to the tilt-actuator (38, 44, and 46, as can be seen 3, the gears are connected to the tilt actuator through the movable surface); and a right tilt-motor (20) connected to the gear reducer (20, 40, 44, and 46 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a gear reducer connected to the tilt actuator and the right tilt-motor because Quenzler and Girard are both VTOL aircraft with rotatable rotors.  The motivation for having a gear reducer connected to the tilt actuator and the right tilt-motor is that it allows the system to rotate the rotor while also providing power to the rotor.
Regarding claim 14, Quenzler as modified by Schmittle and Arlton teaches tandem-tiltrotor power apparatus of claim 13; further comprising of: a torque rod (76 of Quenzler) connected to the right tilt-motor (35, and 76 as seen in figure 19 of Quenzler). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) in view of Schmittle (US #5,941,478), and Apkarian (PGPub #2017/0233069).
Regarding claim 15, Quenzler teaches a tandem-tiltrotor link apparatus, comprising: a right-wing (27); Solstin PLLCDocket: 202USa front-wingleaf connected and fixed with no degrees of freedom to the right-wing (27, and 32 as seen in figure 11); a le-pin (38) extending substantially in an inboard-outboard direction of the aircraft and connected to the front-wingleaf (38 as seen in figure 11); a leadingedge-leaf (35) connected to the le-pin (35, and 38 as seen in figure 11) providing the leadingedge-leaf 1-degree of rotational freedom around the le-pin (35, and 38 as seen in figure 19). But, Quenzler does not teach that the pin is hollow and a frontlink fixed to the leadingedge-leaf lower surface.
However, Schmittle does teach that the pin (142) is hollow (142 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin be hollow because Quenzler and Schmittle are both aircrafts with rotatable members.  The motivation for having the pin be hollow is that it can help to save weight.  But, Schmittle does not teach a frontlink fixed to the leadingedge-leaf lower surface.
However, Apkarian does teach a frontlink (858) fixed to the leadingedge-leaf lower surface (858, and 862 as seen in figure 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a frontlink connected to the leading edge leaf because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a frontlink connected to the leading edge leaf is that it allows the leading edge structure to be rotatably coupled to a trailing edge structure.
Regarding claim 16, Quenzler as modified by Schmittle and Apkarian teaches the tandem-tiltrotor link apparatus of claim 15; further comprising of: a trailingedge-wingleaf (32 as seen in figure 11 of Quenzler) connected and fixed with no degrees of freedom to the right-wing (27, and 32 as seen in figure 11 of Quenzler); a te-pin (38 of Quenzler) extending substantially in an inboard-outboard direction of the aircraft (38 as seen in figure 11 of Quenzler), and connected to the trailingedge-wingleaf (32, and 38 as seen in figure 11 of Quenzler); a trailingedge-leaf (36 of Quenzler) connected to the te-pin (36, and 38 as seen in figure 11 of Quenzler) providing the trailingedge-leaf 1-degree of rotational freedom around the te-hollow-pin; a te-spur fixed to the trailingedge-leaf (36,, and 38 as seen in figure 19 of Quenzler). But, Quenzler does not teach that the pin is hollow and an aftlink-hinge fixed to the te-spur.
However, Schmittle does teach that the pin (142) is hollow (142 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pin be hollow because Quenzler and Schmittle are both aircrafts with rotatable members.  The motivation for having the pin be hollow is that it can help to save weight.  But, Schmittle does not teach an aftlink-hinge fixed to the te-spur.
However, Apkarian does teach an aftlink-hinge (854) fixed to the te-spur (854, and 858 as seen in figure 30). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an aftlink connected to the trailing edge leaf because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having an aftlink connected to the trailing edge leaf is that it allows the trailing edge structure to be rotatably coupled to a leading edge structure.
Regarding claim 17, Quenzler as modified by Schmittle and Apkarian teaches the tandem-tiltrotor link apparatus of claim 15; but Quenzler does not teach a link connected to a frontlink-hinge and connected to the aftlink- hinge.  However, Apkarian does teach a link (802) connected to a frontlink-hinge (802, and 850 as seen in figure 30) and connected to the aftlink- hinge (802, and 854 as seen in figure 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a link that connects a front and aft hinge because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a link that connects a front and aft hinge is that it allows the leading edge structure to be rotatably coupled to a trailing edge structure.
Regarding claim 18, Quenzler as modified by Schmittle and Apkarian teaches the tandem-tiltrotor link apparatus of claim 15; but Quenzler does not teach a pontoon-link connected to a frontlink-hinge and connected to the aftlink- hinge.  However, Apkarian does teach a pontoon-link (802) connected to a frontlink-hinge (802, and 850 as seen in figure 30) and connected to the aftlink- hinge (802, and 854 as seen in figure 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a link that connects a front and aft hinge because Quenzler and Apkarian are both aircraft with rotatable rotor systems.  The motivation for having a link that connects a front and aft hinge is that it allows the leading edge structure to be rotatably coupled to a trailing edge structure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Schmittle (US #5,941,478), and Apkarian (PGPub #2017/0233069) as applied to claim15 above, and further in view of Uhor (US #3,173,629).
Regarding claim 19, Quenzler as modified by Schmittle and Apkarian teaches the tandem-tiltrotor link apparatus of claim 15; further comprising of: a cruise-configuration (35 as seen in figure 23 of Quenzler); but does not teach a plurality of spring-locking-pin-mechanisms; and a plurality of pin-hole plates holding the pins of the spring-locking-pin- mechanisms.  
However, Uhor does teach a plurality of spring-locking-pin-mechanisms (102 as seen in figure 15, and Column 4, lines 25-38); and a plurality of pin-hole plates (103) holding the pins of the spring-locking-pin- mechanisms (102, and 103 as seen in figure 15, and Column 4, lines 25-38).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have locking pins that are held by pin holes because Quenzler and Uhor are both aircraft with movable rotors.  The motivation for having locking pins that are held by pin holes is that it helps to prevent unwanted motion in the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzler (US #3,089,666) as modified by Schmittle (US #5,941,478), and Apkarian (PGPub #2017/0233069) as applied to claim 15 above, and further in view of Hymer (PGPub #2021/0107639).
Regarding claim 20, Quenzler as modified by Schmittle and Apkarian teaches the tandem-tiltrotor link apparatus of claim 15; but does not teach a slotted-joint bifurcating the frontlink; and an electric-screw-actuator embedded into the bifurcated frontlink, fixed to the leadingedge-leaf lower surface.  However, Hymer does teach a slotted-joint bifurcating the frontlink (60, and 62 as seen in figure 9); and an electric-screw-actuator (64, and Paragraph 47, lines 1-20) embedded into the bifurcated frontlink (60, and 64 as seen in figure 9, and Paragraph 46, lines 1-5), fixed to the leadingedge-leaf lower surface (50, and 64 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a jack screw attached to the leading edge leaf, and the front link which has a bifurcating slot because Quenzler and Hymer are both VTOL aircraft.  The motivation for having a jack screw attached to the leading edge leaf, and the front link which has a bifurcating slot is that the configuration provides additional structural integrity to the system.
Examiners Notes
As many of these claims are currently written they do not do fully discuss the connection between the various claimed elements of the systems which results in these claims being broader than the examiner believes the applicant likely intends for the claims to be.  
Additionally, as the claims are currently written they do not require that a rotor is attached to the leading and trailing edge leafs, and as a result the examiner believes that a large number of the claims could be rejected using control surfaces such as flaps or slats.  This is not an inherent issue that must be rectified, the examiner just wishes to make the current scope of the claims clear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647